Case 1:20-cv-22957-RNS Document 147 Entered on FLSD Docket 06/17/2021 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI-DADE DIVISION
     --------------------------------------------------------------------- x
                                                                           :
     SCANZ TECHNOLOGIES, INC. fka EQUITYFEED                               :
     CORPORATION, a Canadian (Quebec) Corporation,                         :
                                                                           :
                                  Plaintiff,                               : Case No. 20-cv-22957
                                                                           : (RNS/EGT)
               v.                                                          :
                                                                           :
     JEWMON ENTERPRISES, LLC, et al.,                                      :
                                                                           :
                                  Defendants.                              :
                                                                           :
     --------------------------------------------------------------------- x




             DEFENDANTS’ UNOPPOSED MOTION TO FILE UNDER SEAL
           UNREDACTED VERSIONS OF ITS MOTION FOR SANCTIONS AND
                   CERTAIN EXHIBITS IN SUPPORT THEREOF
Case 1:20-cv-22957-RNS Document 147 Entered on FLSD Docket 06/17/2021 Page 2 of 6




                                         UNOPPOSED MOTION

         Pursuant to Local Rule 5.4(b), Federal Rule of Civil Procedure Rule 26(c), and the

  Stipulated Protective Order entered in this case (ECF No. 68), Defendants JewMon Enterprises,

  LLC, Millionaire Media, LLC, Millionaire Publishing, LLC, StocksToTrade.com Inc., Timothy

  Sykes, and Zachary Westphal (collectively “Defendants”) respectfully move for leave to file

  under seal unredacted versions of its Motion for Sanctions and Memorandum of Law (the

  “Motion”) and Exhibits 13, 14, 16 and 17 to the Declaration of Steven R. Campbell (the

  “Campbell Declaration”), filed in support thereof. All documents contain information Plaintiff

  has designated as “Confidential,” “Highly Confidential” or “Attorneys’ Eyes Only” under the

  Stipulated Protective Order. In support, Defendants allege:

     1. The Motion quotes portions of Mr. Ashot Temouriants’ deposition testimony and attaches

         excerpts of the deposition transcript as Exhibit 13 to the Campbell Declaration. Mr.

         Temouriants is Plaintiff’s Chief Technology Officer. Plaintiff has designated portions of

         Mr. Temouriants’ deposition transcript, including portions quoted and excerpted by

         Defendants, as “Confidential” and “Attorneys’ Eyes Only” under the Stipulated

         Protective Order.

     2. The Motion quotes portions of Mr. Mikhail Seleznev’s deposition testimony and attaches

         excerpts of the deposition transcript as Exhibit 14 to the Campbell Declaration. Mr.

         Seleznev is Plaintiff’s lead software developer. Plaintiff has designated the entirety of

         Mr. Seleznev’s deposition transcript as “Confidential” under the Stipulated Protective

         Order. Plaintiff has further designated portions of Mr. Seleznev’s deposition transcript as

         “Highly Confidential – Attorneys’ Eyes Only” under the Stipulated Protective Order.
Case 1:20-cv-22957-RNS Document 147 Entered on FLSD Docket 06/17/2021 Page 3 of 6




        The Court has previously approved the filing of Mr. Seleznev’s deposition transcript

        under seal. See ECF No. 130.

     3. A document produced by Plaintiff bearing Bates-number ST26216 is attached as Exhibit

        16 to the Campbell Declaration. Plaintiff has designated this document “Confidential”

        under the Stipulated Protective Order.

     4. A document produced by Plaintiff bearing Bates-numbers ST26817 to ST26819 is

        attached as Exhibit 17 to the Campbell Declaration.         Plaintiff has designated this

        document “Highly Confidential Computer Code; Highly Confidential – Attorneys’ Eyes

        Only” under the Stipulated Protective Order.

     5. The Stipulated Protective Order requires parties filing documents containing information

        marked as “Confidential Information” or “Confidential Attorney Eyes Only Information”

        to “take the steps necessary to seek Court approval to file under seal, as provided by

        Local Rule 5.4.” (ECF No. 68 at 6.) Parties are allowed to seal or redact documents in

        court filings when there is a claim of confidentiality. See Chicago Tribune Co. v.

        Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001); Romero v. Drummon

        Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2007) (the public’s right of access “may be

        overcome by a showing of good cause, which requires balancing the asserted right of

        access against the other party’s interest in keeping the information confidential”)

        (internal quotation and citation omitted).

     6. Out of respect for Plaintiff’s confidentiality designations, Defendants seek to file under

        seal unredacted versions of (1) the Motion and (2) Exhibits 13, 14, 16 and 17 to the

        Campbell Declaration.




                                                     2
Case 1:20-cv-22957-RNS Document 147 Entered on FLSD Docket 06/17/2021 Page 4 of 6




     7. Pursuant to Local Rule 5.4(b), Defendants respectfully propose that the Court order for

         these documents to be sealed for the duration of this case, or until Plaintiff provides a

         non-confidential designation to all or a portion of the documents at issue.

                                          CONCLUSION


         Wherefore, Defendants respectfully move for an order permitting them to file under seal

  an unredacted version of its Motion and Exhibits 13, 14, 16 and 17 to the Campbell Declaration

  filed in support thereof.




                                                  3
Case 1:20-cv-22957-RNS Document 147 Entered on FLSD Docket 06/17/2021 Page 5 of 6




                                Local Rule 7.1(a)(3) Certification

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel certifies that counsel for the
  Defendants have conferred with Plaintiff’s counsel, who confirmed that Plaintiff does not oppose
  this Motion.

  Dated: June 17, 2021                     Respectfully Submitted,

                                           /s/ Justin B. Elegant
                                           Justin B. Elegant
                                           Florida Bar No. 0134597
                                           Sabrina T. Zarco
                                           Florida Bar No. 1025800
                                           BERGER SINGERMAN LLP
                                           1450 Brickell Avenue, Suite 1900
                                           Miami, FL 33131
                                           Phone: (305) 755-9500
                                           jelegant@bergersingerman.com
                                           szarco@bergersingerman.com

                                           ALSTON & BIRD LLP
                                           Brett D. Jaffe (admitted pro hac vice)
                                           Steven R. Campbell (admitted pro hac vice)
                                           90 Park Avenue
                                           New York, New York 10016-1387
                                           Phone: 212-210-9400
                                           brett.jaffe@alston.com
                                           steven.campbell@alston.com

                                           David S. Frist (admitted pro hac vice)
                                           One Atlantic Center
                                           1201 West Peachtree Street
                                           Suite 4900
                                           Atlanta, GA 30309-3424
                                           Phone: 404-881-7000
                                           david.frist@alston.com

                                           Attorneys for Defendants Jewmon Enterprises, LLC,
                                           Timothy Sykes, Millionaire Publishing, LLC, and
                                           Millionaire Media, LLC

                                           SQUIRE PATTON BOGGS (US) LLP
                                           Raúl B. Mañón
                                           Florida Bar No. 18847
                                           200 South Biscayne Boulevard, Suite 4700


                                                 4
Case 1:20-cv-22957-RNS Document 147 Entered on FLSD Docket 06/17/2021 Page 6 of 6




                                   Miami, FL 33131
                                   Phone: +1 305-577-7000
                                   raul.manon@squirepb.com

                                   Gabriel Colwell (admitted pro hac vice)
                                   555 South Flower Street, 31st Floor
                                   Los Angeles, CA 90071
                                   Phone: +1 213-689-5126
                                   gabriel.colwell@squirepb.com

                                   Joseph A. Meckes (admitted pro hac vice)
                                   275 Battery Street, Suite 2600
                                   San Francisco, CA 94111
                                   Phone: +1 415-954-0201
                                   joseph.meckes@squirepb.com

                                   Attorneys for Defendants StocksToTrade.com, Inc.
                                   and Zachary Westphal




                                        5
